UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA:

 

 

NORTHERN DIVISION
LUIS A. ARECHIGA, 1:19-CV-01013-CBK
Petitioner,
OPINION AND ORDER
VS. DENYING MOTION TO VACATE AND
UNITED STATES OF AMERICA, ORDER DENYING CERTIFICATE OF
: APPEALABILITY
Respondent.

 

Petitioner was convicted of assault with a dangerous weapon and assault resulting in
serious bodily injury, 1:14-cr-10029-CBK. He was sentenced on January 9, 2006, to 120 months
and 96 months, respectively, to be served consecutively. The United States Court of Appeals for
the Eighth Circuit affirmed the convictions and sentences. United States v. Arechiga, 215 Fed.
Appx. 559, 2007 WL 315407, 8th Cir. No. 06-1287 (2007).

Petitioner filed a motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255,1:16-cv-01025-CBK, contending that he was entitled to relief under Johnson v. United
States, ___- U.S. __, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015), wherein the United States
Supreme Court struck down as unconstitutionally vague the so-called residual clause of the
Armed Career Criminal Act , 18 U.S.C. § 924(e)(2)(B)(ii). That motion was denied on the
merits.

Petitioner has now filed a motion pursuant to Fed. R. Civ. P. 60(b) to vacate his criminal
convictions and sentences. I have conducted an initial consideration of the motion, as required
by Rule 4 of the Rules Governing Section 2255 Proceedings for the United States District
Courts.

Petitioner contends that this Court lacked jurisdiction over his criminal case. He was
charged with having committed his crimes in Sisseton, South Dakota. Jurisdiction was premised
on 18 U.S.C. § 1153. Petitioner contends that Sisseton, South Dakota is not in Indian country,
citing DeCoteau v. District County Court for the Tenth Judicial District, 420 U.S. 425, 445, 95
S.Ct. 1082, 1093, 43 L.Ed.2d 300 (1975), which held that the Lake Traverse Indian Reservation
was terminated by the Act of March 3, 1891, 26 Stat. 1035. That Act ratified an agreement
between a majority of male adult tribal members and Commissioner of Indian Affairs
relinquishing to the United States all unallotted land within the original reservation.

Contrary to petitioner’s contention, DeCoteau did not hold that Sisseton is no longer
Indian country. It simply held that lands which were unallotted as of the Agreement of 1889
were subject to state jurisdiction. Lufkins v. United States, 542 F.2d 476, 477 (8th Cir. 1976).
The evidence at trial showed that the assault took place at Sisseton housing, which is a tribal
housing community. No evidence was submitted as to whether the place of the offense was in
Indian country because the defendant stipulated that the place of the offense was in Indian
country.

Petitioner’s motion challenges the validity of his convictions and the length of his
sentences. Where a statute specifically addresses the particular issue at hand, it is that authority
that provides a basis for relief. See Carlisle v. United States, 517 U.S. 416, 429, 116 S.Ct. 1460,
1467, 134 L.Ed.2d 613 (1996). The appropriate means for a person still in custody to challenge
federal court convictions and sentences is 28 U.S.C. § 2255. See United States v. Noske, 235
F.3d 405, 406 (8th Cir. 2000). Defendant is still in the custody of the Bureau of Prisons serving
the sentences he is challenging. His projected release date is July 25, 2029.! He is not entitled to
challenge his convictions and sentences through a Rule 60(b) motion.

It is clear that defendant seeks relief under the Federal Rules of Civil Procedure in order
to avoid the requirement in 28 U.S.C. § 2244(a) and 28 U.S.C. § 2255(h) that he obtain
authorization from the Court of Appeals to file a second or successive motion to vacate. See
United States v. Patton, 309 F.3d 1093, 1094 (8th Cir. 2002). The United States Court of
Appeals for the Eighth Circuit has instructed:

It is well-established that inmates may not bypass the authorization
requirement of 28 U.S.C. § 2244(b)(3) for filing a second or successive
§ 2254 or § 2255 action by purporting to invoke some other procedure.
Likewise, the certificate requirement under 28 U.S.C. § 2253(c)(1) may
not be circumvented through creative pleading.

United States v. Lambros, 404 F.3d 1034, 1036 (8th Cir. 2005) (internal citations omitted).

 

1 Defendant was arrested on the indictment on March 16, 2005. He was detained pending trial. He was sentenced to
18 years custody. Even if he were eligible for the maximum good time credits, he would still be serving the
sentence imposed in the District of South Dakota. Defendant was convicted by a jury in the Eastern District of
Kentucky of assault resulting in serious bodily injury and aiding and abetting assault with a dangerous weapon in a
United States Penitentiary. He was sentenced on March 28, 2008, to 100 months custody on each charge to run
concurrently but the total sentence to run consecutive to the sentence imposed in the District of South Dakota. The
latter sentence accounts for the 2029 discharge date.

2
Defendant’s motion is “the functional equivalent of an unauthorized successive section
2255 motion” which is properly dismissed. United States v. Hines, 513 Fed. Appx. 633, 633 (8th
Cir. 2013) (citing United States v. Patton, 309 F.3d 1093, 1094 (8th Cir. 2002)).

Now, therefore,

IT IS ORDERED that the motion to vacate defendant’s convictions and sentences is
denied.

TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT:

Petitioner was convicted of assault with a dangerous weapon and assault resulting in
serious bodily injury. He was sentenced to consecutive sentences totaling 216 months
imprisonment. His direct appeal was denied. Petitioner filed a previous motion to vacate, set
aside, or correct sentence pursuant to 28 U.S.C. § 2255 which was summarily denied pursuant to

‘Rule 4 of the Rules Governing Section 2255 Proceedings for the United States District Courts.

Petitioner filed a motion to vacate his convictions and sentences pursuant to Fed. R. Civ.
P. 60(b), contending the district court lacked jurisdiction over his criminal case. That motion,
which is the functional equivalent of a motion to vacate, set aside, or correct sentence pursuant to
28 U.S.C. § 2255, was summarily denied pursuant to Rule 4 of the Rules Governing Section
2255 Proceedings for the United States District Courts on the basis that petitioner has failed to
obtain permission from the Court of Appeals to file a second or successive motion attacking his
convictions and sentences.

Pursuant to 28 U.S.C. § 2253, a certificate of appealability may issue only if the applicant
has made a substantial showing of the denial of a constitutional right. Petitioner did not and has
not made a substantial showing of the denial of a constitutional right.

IT IS HEREBY CERTIFIED that there does not exist probable cause of an appealable
issue with respect to the Court’s order denying petitioner’s § 2255 motion. Any application for a
certificate of appealability is denied. This in no way hampers the petitioner’s ability to request
issuance of the certificate by g United States Circuit Judge pursuant to Fed. R. App. P. 22.

DATED thisX day of June, 2019.

BY THE COURT:

OL, OPE nan

‘CHARLES B. KORNMANN
United States District Judge

3
